129 F.3d 122
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.eorge MAY, Plaintiff-Appellant,v.ANHEUSER-BUSCH COMPANIES, INC.;  Anheuser-Busch RecyclingCorporation;  Busch Entertainment Corp.;Anheuser-Busch Container RecoveryCorporation, Defendants-Appellees,
No. 97-2596.
United States Court of Appeals, Eighth Circuit.
Submitted:  Nov. 5, 1996Filed:  Nov. 12, 1997

Appeal from the United States District Court for the Eastern District of Missouri.
Before FAGG, BOWMAN, and MURPHY, Circuit Judges.
PER CURIAM.


1
George May appeals from the district court's1 order dismissing his consolidated actions alleging defendants violated state and federal law through pleadings filed in a prior action.  Having carefully reviewed the records and the parties' submissions, we conclude that dismissal was warranted and that an extended discussion would lack precedential value.  Accordingly, we affirm the judgment of the district court.  See 8th Cir.  R. 47B.


2
A true copy.

Attest:


1
 The Honorable Stephen N. Limbaugh, United States District Judg for the Eastern District of Missouri